Citation Nr: 0942074	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
bronchopulmonary disease, claimed as a lung condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from February 1946 to 
October 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The issues on appeal were whether 
new and material evidence had been submitted sufficient to 
reopen the appellant's claim for entitlement to service 
connection for heart disorder along with entitlement to 
service connection for a lung disability.  The record 
reflects that the claim was remanded in April 2008 so that a 
video conference hearing before the Board could be performed.  
Such a hearing took place in December 2008 before the 
undersigned Acting Veterans Law Judge (AVLJ).  A transcript 
of that hearing was prepared and included in the claims 
folder for review.

The Board then issued a Decision/Remand in March 2009.  In 
that action, the Board denied the appellant's claim involving 
new and material evidence.  With respect to the issue 
involving chronic obstructive bronchopulmonary disease, 
hereinafter referred to as COPD, the issue was remanded for 
the purpose of obtaining additional medical documents 
referenced by the appellant.  The claim has since been 
returned to the Board for review.  

Upon reviewing the development that has occurred since March 
2009, the Board finds there has been substantial compliance 
with its remand instructions.  The Board notes that the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The RO/AMC was tasked by 
the Board to contact the appellant and ask that he provide 
additional information with respect to a physician who had 
treated him and purportedly had provided an etiological 
opinion with respect to his COPD.  Per the claims folder, the 
appellant failed to reply to the RO/AMC's request.  Following 
the appellant's nonresponse, the AMC issued a Supplemental 
Statement of the Case (SSOC).  Based on the foregoing, the 
Board finds that the AMC substantially complied with the 
mandates of the Board's most recent Remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a 
remand by the Board confers on the appellant the right to 
compliance with the remand orders).  Therefore, in light of 
the foregoing, the Board will proceed to review and decide 
the claim based on the evidence that is of record consistent 
with 38 C.F.R. § 3.655 (2009).

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2009), this case has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  While in service, the appellant was treated for 
pneumonia.  However, his end-of-service medical report was 
negative for any findings of any residuals of pneumonia or 
any other pulmonary (lung) disability, disorder, or disease.

3.  The appellant now suffers from COPD.

4.  Medical evidence etiologically linking the appellant's 
current COPD with his military service has not been 
presented.  




CONCLUSION OF LAW

Service connection for chronic obstructive bronchopulmonary 
disease, claimed as a lung condition, is not warranted.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant in March 2004 and February 2005 from the agency 
of original jurisdiction (AOJ).  It is also noted that 
additional notice letters were sent to the appellant from the 
AMC.  These letters informed the appellant of what evidence 
was required to substantiate the claim for service connection 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  In this respect, the record reflects 
that a VA examiner did review the appellant's claims folder 
and proffered an opinion concerning the etiology of the 
appellant's current COPD.  A copy of that opinion has been 
included in the claims folder for review.  The opinion 
involved a review of the claims folder and the appellant's 
available service medical treatment records.  The opinion 
that was provided was supported by sufficient rationale.  
Therefore, the Board finds that the examiner's opinion is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of this opportunity and 
presented testimony in December 2008.  During that hearing, 
the appellant set forth his reasoning why he believed his 
current lung disorder began in or was caused by his service 
so many years ago.  He reported that he suffered from 
pneumonia in service and that it was his belief that scaring 
from that acute condition led to the development of his 
current COPD.  He did however admit that he smoked cigarettes 
while in service and continued to smoke cigarettes for many, 
many years.  Additionally, the appellant was given notice 
that the VA would help him obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  During 
the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter that was sent to him by the 
AMC.  Because this notice has been provided, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009). The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The appellant has come before the VA claiming that his 
diagnosed COPD is related to or was caused by or the result 
of his military service.  He contends that the pneumonia he 
experienced in service led to scaring on the lungs which, in 
turn, caused the development of his current disorder.  

As a starting point, the Board acknowledges that the 
appellant now suffers from COPD and has suffered from this 
disability for many years.  Moreover, the Board recognizes 
that the appellant suffered from pneumonia while in service.  
The appellant also in service suffered from scarlet fever, 
toxic myocarditis, and acute sinusitis.  What is important to 
note is that when the appellant was discharged from service 
he was not found to be suffering from any residuals from the 
pneumonia.  He was not diagnosed as having any other 
disability affecting the lungs.  The end-of-enlistment 
physical, performed in September 1947, found that the 
appellant's lungs were normal and x-ray films of the chest 
were negative.  Additionally, after the appellant was 
discharged from the Army and applied for VA benefits, he did 
not claim or contend that he was suffering from any type of 
lung disability or the residuals of pneumonia.

The Board would further note that in the mid-1950s, the 
appellant presented himself before the VA asking for benefits 
involving his heart.  At that time, he did not mention or 
insinuate that he was suffering from a disability of the 
lungs.  It is not until November of 2003 that the appellant 
mentions/applies for VA compensation benefits for a 
disability involving the lungs.  

In support of his claim, the appellant submitted copies of 
medical treatment records extending back to 1983.  More 
recent private medical records have also been obtained and 
included in the claims folder for review.  A review of the 
records reveals that the earlier medical documents address 
the various cardiac conditions the appellant has been treated 
for over the years.  The more recent documents do show a 
diagnosis of COPD but they do not, however, contain an 
opinion from a medical care provider etiologically linking 
his current disorder with his military service or any 
incident therein.  

As a result of his claim for benefits, the appellant's 
records were referred and reviewed by a medical doctor at the 
local VA Medical Center.  After reviewing the claims folder, 
which includes the appellant's service medical treatment 
records and his current medical records, the examiner stated 
that the appellant's current COPD would not be the result of 
any of the conditions the appellant suffered from while he 
was in service.  The doctor further concluded that it would 
be very speculative to find that the appellant's current 
disorder was related to his military service or any condition 
he suffered therefrom while he was in service.  The doctor 
opined that it was more likely that the appellant's COPD was 
due to or caused by or the result of the appellant's long 
history of cigarette smoking.  

During the appellant's hearing before the Board, the 
appellant told the undersigned AVLJ that a private doctor had 
told him that there was a relationship between his COPD and 
his military service.  Based on his statements, the AMC/RO 
attempted to obtain the name and address of said doctor from 
the appellant.  Unfortunately, the appellant did not respond 
to the VA's inquiries.  The Board recognizes that it has a 
duty to assist the appellant in obtaining additional 
information that may benefit or support his claim.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  However, the appellant 
has an obligation to actively participate in the retrieving 
of any information/documents pertinent to his claim.  As 
noted, the VA attempted to obtain additional information from 
the appellant concerning his COPD and a purported statement 
made by one of his doctors.  However, the appellant has 
remained vague in providing the needed information.  To the 
Board, it appears that the appellant has not provided 
information that is essential in obtaining the verifying 
evidence he eludes thereto.  See also Gobber v. Derwinski, 2 
Vet. App. 470 (1992); Olson v. Principi, 3 Vet. App. 480 
(1992).

Notwithstanding the lack of supporting medical evidence, the 
appellant, along with his accredited representative, has 
continued to assert that the appellant's COPD is somehow 
related to his military service or some condition he suffered 
therefrom while on active duty.  Unfortunately, the 
appellant's assertions are the only positive evidence in 
support of his claim.  Moreover, a VA doctor, an individual 
who has specific medical training, something that the 
appellant does not, has proffered an opinion that has not 
been contradicted by other medical evidence of record.

With regard to specific evidence, the Board must weigh the 
credibility and probative value of the medical opinions, and 
in so doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994). In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of an appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the appellant for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board finds that the VA doctor's 
opinion of May 2007 was factually accurate.  He pointed to 
established facts in his opinion - that he was not diagnosed 
as suffering from any type of lung disability when he was 
discharged from service and the long-term effect that smoking 
cigarettes has upon the lungs.  The Board further believes 
that he provided sound reasoning in his analysis of the 
situation whereas the appellant did not provide any 
additional documentation that would have bolstered his 
assertions.  In this instance, the VA examiner reviewed in 
detail the pertinent medical records, discussed the salient 
facts, and provided a complete rationale for all conclusions 
presented, as noted in the discussion above.

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the 
appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).

The Board does acknowledge the statements made by the 
appellant.  Moreover, the Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his current disorder was caused by 
his military service in general or the result of conditions 
he suffered therefrom while he was on active duty.  The Board 
also believes that the appellant is sincere in expressing his 
opinion with respect to the etiology of the disorder.  
However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  
The appellant is not competent to provide more than simple 
medical observations.  He is not competent to provide complex 
medical opinions regarding the etiology of the claimed 
disorder.  See Barr.  Thus, the lay assertions are not 
competent or sufficient.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The overwhelming 
medical evidence of record does establish that the appellant 
has a diagnosis of COPD.  However, the medical evidence of 
record does not relate this disability to military service 
but instead insinuates that the disorder is related to the 
appellant's many years of smoking cigarettes.  Therefore, 
after reviewing the appellant's claims folder, the Board 
finds that the record is without sufficient competent 
evidence supportive of a finding that his COPD became 
manifest or otherwise originated during his active duty 
service or to a compensable degree within one year after his 
discharge.  Moreover, the record is without sufficient 
competent evidence supportive of a finding that the claimed 
disorder (COPD) is etiologically related to his military 
service.  Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the appellant's 
claim, service connection is not warranted.




ORDER

Entitlement to service connection for chronic obstructive 
bronchopulmonary disease, claimed as a lung condition, is 
denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


